Citation Nr: 0720420	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  04-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from September 1954 
to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for tinnitus.


FINDINGS OF FACT

1.  The veteran was not shown to have complaints or 
manifested findings of tinnitus in service, or for many years 
thereafter.

2.  The competent and most probative evidence of record does 
not relate the current tinnitus to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Service Connection

The veteran seeks service connection for tinnitus.  He 
stated, through his representative, that he spent 15 years on 
a diesel-electric submarine where he was exposed to noise 
from the engine and electrical motors without the use of 
hearing protection.  He noted that his tinnitus existed early 
in service, increased in severity in the past ten years, and 
on a recent VA examination, he reported that his tinnitus is 
now a constant hissing sound.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

The credibility and weight of all the evidence, including the 
medical evidence, must be assessed to determine its probative 
value, whether the evidence is persuasive or unpersuasive, 
and reasons for rejecting any evidence favorable to the 
claimant must be provided.  See Masors v. Derwinski, 2 Vet.  
App. 181 (1992).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On VA examination in May 2003, the veteran was diagnosed with 
tinnitus and therefore, meets the initial element for 
establishing entitlement to service connection, the presence 
of a current disability.

The veteran also has provided credible testimony of his 
exposure to loud noises in service, and he is competent to 
report his experiences, such as being exposed to loud noise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Service 
records show that the veteran served on submarines and that 
his primary specialty was medical field service technician.  
Therefore, the veteran satisfies the second element for 
establishing entitlement to service connection by having 
provided lay testimony of in-service exposure to acoustic 
trauma.

In May 2003, a VA audiologist examined the veteran for the 
purpose of making a determination as to etiology.  Based upon 
a review of the veteran's claims file, including service 
medical records, an interview, and examination of the 
veteran, the examiner concluded that the tinnitus was more 
likely than not unrelated to military noise exposure.  The 
rationale given was that the complaints of tinnitus had been 
over the past ten years, which was significantly post active 
duty.

In August 2003, a private examiner noted a history of noise 
exposure and tinnitus for many years since military that was 
getting worse, but did not indicate a relationship between 
the tinnitus and noise exposure.

The veteran testified that he has had tinnitus since service 
but that he did not see a physician because there is no 
treatment for tinnitus.  However, he underwent several 
physical examinations by VA and private examiners from 1979 
to 1990, and did not ever complain of the claimed tinnitus.  
Also, a 1979 VA audiometry examination and private 
audiometric examinations dated from June 1988 to June 1990 
show that the veteran's hearing was within normal limits.  
These multiple documents, particularly the 1979 VA 
examination report that included a history completed and 
signed by the veteran, directly refute any allegation the 
veteran now makes that he has had continuous symptoms since 
active service.  

In addition, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
medical evidence of a nexus to service. See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  The veteran believes that 
his tinnitus is directly the result of noise exposure in 
service.  However, absent a showing of medical expertise, the 
veteran cannot provide a competent opinion regarding the 
etiology of his claimed disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  


The medical evidence as a whole demonstrates that tinnitus 
was not diagnosed until 25 years after service; so service 
connection is not warranted on a presumptive basis.  See 
3.307, 3.309.  The probative medical evidence of record also 
does not relate the current tinnitus diagnosis to service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The preponderance of the evidence stands against the 
proposition that the veteran's tinnitus was related to 
service; there is no doubt to be resolved; and service 
connection for tinnitus is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


